Opinion op the Court by
Chief Justice Barker—
Overruling the motion for damages.
Although appellants executed and filed a supersedeas bond in this case, no writ of supersedeas was ever issued, and therefore the appellees could have enforced their judgment; the mere execution of the bond not being sufficient to stay the proceedings. This being true, the appellees were not entitled to damages on the dismissal of the appeal. L. & N. R. R. Co. v. Lucas’ Adm’r, 120 Ky. 359, 86 S. W. 682, 27 Ky. Law Rep. 769.
The motion for damages is overruled.